
	
		I
		111th CONGRESS
		1st Session
		H. R. 1882
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mrs. Davis of
			 California (for herself and Mr.
			 Jones) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to provide safeguards
		  for credit card holders whose accounts were, or are about to be, terminated for
		  inactivity, and for other purposes.
	
	
		1.Provisions related to credit
			 card terminations due to inactivity
			(a)In
			 generalSection 127 of the
			 Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end the
			 following new subsection:
				
					(i)Provisions
				related to credit card account terminations due to inactivity
						(1)Termination
				noticeA credit card account
				under an open end consumer credit plan shall not be terminated for inactivity
				unless, not less than 60 days prior to the date of such termination, the card
				issuer transmits to the cardholder a clear and conspicuous disclosure that the
				cardholder’s account will be terminated for inactivity, along with the expected
				date of such termination.
						(2)No termination
				for inactivity if card is used within notice periodIf, after
				receiving the disclosure described under paragraph (1), but before the
				termination of the account for inactivity, a cardholder uses the credit card,
				then the credit card account cannot be terminated for inactivity.
						(3)Required 30-day
				reactivation window
							(A)In
				generalIf, within 30 days after the date of the termination for
				inactivity of a credit card account under an open end consumer credit plan, the
				cardholder notifies the card issuer that the cardholder wants to continue using
				the credit card account, the card issuer shall reopen the account.
							(B)Use required
				within 30 daysWith respect to an account reopened under
				subparagraph (A), the card issuer may permanently close such account if the
				cardholder does not make use of the credit card account within 30 days after
				the date of the reopening of such account.
							(4)Appeal of
				termination due to errorIf,
				within 60 days after the date a credit card account under an open end consumer
				credit plan is terminated for inactivity, the cardholder of such credit card
				account notifies the card issuer that the cardholder believes the account was
				terminated for inactivity due solely to an administrative or clerical error on
				the part of the card issuer, the card issuer shall make an investigation to
				determine whether such an error occurred. The card issuer shall transmit to the
				cardholder the results of such investigation and, if the card issuer determines
				that such an error did occur, the card issuer shall reopen the credit card
				account.
						.
			(b)Effective date;
			 Regulations
				(1)In
			 generalThe amendment made by
			 subsection (a) shall take effect 90 days after the date of the enactment of
			 this Act with respect to all credit card accounts under open end consumer
			 credit plans.
				(2)RegulationsThe Board of Governors of the Federal
			 Reserve System, in consultation with the Comptroller of the Currency, the
			 Director of the Office of Thrift Supervision, the Federal Deposit Insurance
			 Corporation, the National Credit Union Administration Board, and the Federal
			 Trade Commission, shall, within 90 days after the date of the enactment of this
			 Act, prescribe regulations, in final form, implementing the amendment made by
			 subsection (a).
				
